Warren E. Burger: We'll hear arguments next in 72-848, United States against Murry. Mr. Jones.
Keith A. Jones: Mr. Chief Justice and may it please the Court. In this case like the one which is just been argued, the Government is appealing from a judgment of the District Court for the District of Columbia, enjoining enforcement of a provision of the Food Stamp Act on constitutional grounds. Provision in question is another 1971 Amendment to the Act, this one is commonly referred to as the tax dependent amendment. Generally speaking, the amendment provides the household of the young adult was claimed by his parents as a tax dependent is not eligible to participate in the food stamp program if his parents themselves do not qualify for food stamp assistance. Now I might add at this point that in order to take a child as a dependent for tax purposes, the parent must provide over one half of the child support. The eight individual appellees here brought this suit as a class action alleging that they had been excluded from participation in the food stamp program solely by virtue of the operation of the tax dependent amendment. Appellees raise no question of statutory interpretation in this case and they did not contest the applicability of the statute to their individual cases. They sought declaratory and injunctive relief solely on constitutional grounds. The three-judge court held the provision unconstitutional, without closely analyzing the language of the statute. The Court assumed that it necessarily acted to deny food stamps on the valid of -- on the basis of invalid taxpayer dependency claims. Court considered this result to be so grossly unfair, in the Court’s terms, as to constitute both the denial of due process and of equal protection. Court therefore enjoined further enforcement in implementation of the tax dependent amendment. As we have discussed at some length in our reply brief, this case presents a threshold question whether adjudication of appellees’ constitutional claims as appropriated at this time. It now appears that each named appellee may have been denied food stamps solely as a consequence of errors in the administrative interpretation of the tax dependent amendment. We have set forth our analysis of the statutory issues in our reply brief and I will not discuss them at length here, but stated very briefly five of the appellees in this case were denied food stamp assistance on the basis solely of invalid tax payer dependency claims.
Harry A. Blackmun: Mr. Keith is there an administrative remedy provided for any improper income tax dependency claim?
Keith A. Jones: No there isn’t and it has been the administrative interpretation of this Act that it does deny food stamps, if the claim of an injunction is made and there's no inquiry into it whether it is valid or invalid. That has been the administrative interpretation. As we point out in our reply briefs, the statute certainly made but it doesn’t have to be interpreted in that way. The other three appellees in this --
Harry A. Blackmun: That would be then, the applicants are helpless aren't they in the face of a -- an invalidly asserted dependency claim?
Keith A. Jones: If the statute is construed as denying food stamps on the basis of an invalid claim, then there is no way for the applicant to establish that their claims is in fact -- that that the tax payer claim was in fact invalid and if they should receive food stamps, that is correct. The statutory language talks merely in terms of “is claimed” and whether that imports a requirement of validity is an open question I would think at this time --
Harry A. Blackmun: Well, does that concern you at all?
Keith A. Jones: Well it concerns me in the sense that we have pointed out to the Court that this Court has frequently interpreted statutes so as to avoid constitutional questions. If it were the opinion of Court that the statute would be invalid as so construed as denying food stamps on the basis of invalid claims then it would be appropriate for the Court to interpret it as not denying food stamps in such a case. And I think that such an interpretation would generally accord with the statutory language, and would not do a violence. On the other hand, we have argued that even if it is construed as denying food stamps on the basis of invalid claims, the statute is nevertheless constitutional and that we would advance two reasons for this. In the first place, Congress could assume that such invalid claims are going to be comparatively rare. There are civil and criminal penalties for false filing of tax returns and surely in almost all cases this will deter false dependency claims. Now, furthermore, one of the purposes of the tax dependent amendment was one of the underlying rationales for the tax dependent amendment was that through the granting of a tax dependency deduction, Congress is already providing support, is already making in a sense a payment towards the support of the tax dependent and that payment is made whether or not claims is invalid. So that for example, if food stamps were issued to a dependent or to an applicant and then those food stamps were stolen, the Government presumably would not be required to reissue food stamps on a basis of private theft of that nature. Similarly we would feel that equal protection would not require the Government to step in and take care of dependents who have falsely claimed. The other three appellees in the case as we say were granted -- Oh! Excuse, were denied food stamps after they have moved out of their parent’s households and established their own households. And as we have set forth in our reply brief, it is not our understanding that food stamps should be denied in such a situation. We’ve discussed the statutory interpretation. We believe that these three appellees apparently were erroneously denied food stamps.
Byron R. White: The illogical into that argument isn’t it, to the extent the case is moot?
Keith A. Jones: That’s correct Mr. Justice White. Insofar as all appellees --
Byron R. White: I haven’t -- could the Government to take that step you think that would make the case moot?
Keith A. Jones: By issuing food stamps --
Byron R. White: Other than coming here and telling us that somebody made a mistake?
Keith A. Jones: Well these applicants are scattered throughout the country as far --
William J. Brennan, Jr.: You start to say by issuing food stamps to them now?
Keith A. Jones: That’s right. I --
William J. Brennan, Jr.: Why don’t you do it?
Keith A. Jones: If -- I suppose if they would come in to apply for food stamps we could do that except for one fact Mr. Justice Brennan.
Byron R. White: You’ll save us a considerable time.
Keith A. Jones: Well, we have not conceded however that the statute denies or grants food stamps when the taxpayer dependency claim is invalid. We would not issue food stamps in such a case, however, as I point out in order to save the statute if it were necessary to do so, the Court will construe the statute otherwise. But in short as we point out, these appellees may well be entitled to relief on purely statutory grounds in which case it would not be necessary for this Court to reach the constitutional claims.
William J. Brennan, Jr.: That sounds pretty much like the argument in the previous case?
Keith A. Jones: Well, they are related cases which this Court took together. I turn now from these threshold matters to a discussion of the constitutional issues in this case. The appellees’ principal challenge to the statute is on grounds of equal protection. In the standard of reviewing equal protection cases or cases involving equal protection challenges to welfare classifications is by now well established. A welfare classification such as the one involved here, must be upheld if it furthers any reasonable purpose which maybe attributed to the legislature. As this Court reiterated last month in Ortwein against Schwab and in the last term in Richardson against Belcher and Jefferson against Hackney, a legislative allocation of welfare benefits maybe sustained, must be sustained if it is shown that the allocation has a reasonable basis and we believe that this tax dependent amendment does have such a reasonable basis. As a matter it was added to the Food Stamp Act, only after Congress had acquired several years experience with the administration of food stamp program. And during those years it had become apparent that although the program generally upgraded in a satisfactory manner, it was subject to some abuses. By 1970, many Congressmen fear that unless these abuses could somehow be eliminated, the whole program might be terminated as a result of rising political opposition. One of the most significant abuses at least in the minds of many Congressmen was the obtaining and use of food stamps by the college-age children of higher income families and the tax dependent amendment represents the Congressional response to this general problem. The underlying premises of this amendment are that the food stamp program was not intended to provide welfare assistance to college students and other young adults who are being supported by parents who are financially better off. And also, that when these parents receive a tax benefit for supporting their children, they have assumed the primary responsibility for making certain that that support is adequate. In short, through the tax deduction the Government has already in essence paid for the support of these young people. It needn’t provide food stamps as well. So the effect of the amendment is to restrict the coverage of the food stamp program to low income households which have no apparent access to substantial parental support and with respect to which no higher income family is obtaining a tax benefit and we submit that Congress had the right to choose to go this far and no further in the provision of food stamp assistance. Appellees’ equal protection argument apparently is based on the general claim that even if this statute was generally effective in eliminating the abuses with which Congress was concerned, it’s nevertheless unconstitutional insofar as it denies food stamps to certain needy households. We concede that some needy households maybe denied of food stamps, but we don’t invest that fact of constitutional significance. First, I think it’s appropriate to point out that the appellees seem to have exaggerated the effect of this amendment. They propound a variety of hypothetical cases, but they fail to show that the amendment will in fact bar assistance to significant numbers of needy households. To the contrary, Congress could recently assume the very few truly poor households containing young adult who in fact is receiving more than half of his support from a parent who is not himself poor, Congress could determine that parents who receive the tax benefits with dependency exemption, have assumed and are fulfilling their responsibility to support their children. Secondly, a welfare classification such as this one is not unconstitutional simply because it doesn’t reach all persons who had benefit from welfare assistance. As this Court has often noted, a welfare classification need not be made with mathematical precision. Thus in this case, if the food stamp program fails to reach all needy households which have no access to parental support, it’s not for that reason alone unconstitutional. Finally, Congress can limit the coverage of a welfare program by the use of non-need eligibility criteria. It needn't restrict itself to the use of need as the sole eligibility criteria. Given that many necessary physical restraints on welfare expenditures, Congress could reasonably determine that if children of higher income parents, when the parents themselves are enjoying tax benefits from supporting their children or needy that’s primarily the responsibility of the parents and perhaps also the children if they're voluntarily unemployed. But it’s not necessarily, it’s not constitutionally the responsibility of the Government. Congress has paid for the support of these children in a sense through the tax deductions, doesn’t have to provide food stamps as well. Appellees’ claim in essence is that the Government should be required to pay twice for their support. Once through the tax deduction and then a second time through the food stamps. We see no reasons, tax exemption --
Potter Stewart: As a matter -- as a practical matter how does it -- again would this work? Does every member of an applicant household have to fill out a form and swear to it that he has not been claimed as a dependent by a parent?
Keith A. Jones: I think the head of the household fills out the form and the form requests information about whether a parent of any of the 18 and older people in the household is providing support and if so if they're taking the young person as a tax exemption. If the applicant answers -- we don't know whether they're taking as an exemption, they are providing support and this is a hypothetical, then the administration, Food & Nutrition Service or the state agency administering plan sends to the parent a form which the parents fill out and the parent will state whether or not he is providing support and whether or not he is now claiming the child as a tax dependent.
Potter Stewart: Well, by -- you don’t mean now claiming, this is something that’s done once a year -- by my most people on April -- on or before April 15.
Keith A. Jones: Well, that’s when they file their tax return.
Potter Stewart: Yes, well that’s when you make the claim too, that’s when you get the exemption?
Keith A. Jones: Well, that’s not the way it’s been administered and I think rightly so. The -- you can make a claim of tax dependency simply by filling out the W4 Form which asks, do you have any dependents or are you taking any dependents and for withholding purposes therefore you’ve made the claim. Furthermore, I think that when the parent fills out the form that’s sent to him from the state agency, but he is in fact making a claim purposes of the food stamp program.
Potter Stewart: Well, but that’s not the statute talks about?
Keith A. Jones: Well the statute speaks in terms of “is claimed” and we contend that “is claimed” refers to any claim that the taxpayer makes whether it’s on the withholding statement or in the form provided to the food stamp administrator. So there is a contemporaneous claim which enables the food stamp program to be administered on a current basis. The appellees argue to the contrary that in fact it's never done this way but that is the common method of administration.
Potter Stewart: That is the --?
Keith A. Jones: Common method of administration that you -- at the time of the application to send out to parents who request or stay respond to.
Potter Stewart: And that’s only if --?
Keith A. Jones: That’s only if the information provided by the applicant suggests the possibility that there is a tax dependent.
Potter Stewart: Yes. He might -- if he says no, is that accepted?
Keith A. Jones: Generally I think it is accepted although other some evidence I think in the appendix that in cases where it looks suspicious they will nevertheless request that the parent’s address be provided in -- the food service does make an inquiry in those cases as well. But I would suspect that in the majority of cases, an answer of no is accepted.
Potter Stewart: And if he says yes, of course that’s accepted by (Voice Overlap) --
Keith A. Jones: That would be accepted --
Potter Stewart: -- because that makes the man eligible?
Keith A. Jones: That’s right.
Potter Stewart: And if he says I don’t know my father and I haven’t been on speaking in terms for the last three years then and only then are on this sub-circumstances you -- the agency communicates with the parent, is that it?
Keith A. Jones: Well, to my understanding that even if the applicant responds yes that there is a form sent to the -- the taxpayer, excuse me, dependent’s parents but (Voice Overlap) --
William J. Brennan, Jr.: Well, I suppose you could --
Keith A. Jones: (Voice Overlap) You really can’t speak with that -- on that with certainty.
William J. Brennan, Jr.: I suppose you could have a case in which the father separated from the household is paying $30-50.00 a month for the support of the child and yet not take the deduction?
Keith A. Jones: That’s correct.
William J. Brennan, Jr.: And the -- so that the answer of the mother that -- yes, he is paying support, that’s not the basis on which of the (Voice Overlap) --
Keith A. Jones: Oh, no, not -- on that basis, they would not be denied food stamps. Then a further question is asked to your knowledge is the taxpayer taking the child as a dependent?
William J. Brennan, Jr.: And he says, “No” or rather the mothers says, “No,” then what happens?
Keith A. Jones: Well, it depends upon the administrator. I suspect, the administrator could simply accept that answer or he could make a further inquiry of the following.
William J. Brennan, Jr.: Because it’s got to appear that the father in fact is taking the deduction?
Keith A. Jones: That’s correct.
William J. Brennan, Jr.: Before the food stamps are denied, isn’t it?
Keith A. Jones: That would certainly be my understanding of how the statute should operate. Now one of the appellees claims that she was denied food stamps even though the taxpayer was -- just couldn’t be found. But we don’t -- we’re not here to support every single act of the administrators in the separate states and I think in some cases since this is a new program, there are obviously problems which have to be worked out yet.
William H. Rehnquist: Mr. Jones, is there any indication in this record as to whether the claims were -- the exemption that were concededly invalid wherever uncovered by a tax auditing process or before or after the suit was brought?
Keith A. Jones: Nothing in the record suggests that Mr. Justice Rehnquist. I would point out that under Section 6103 of the Internal Revenue Code, tax returns could be obtained by the Secretary for a spot check purpose. I think that it was represented in the court below that that had not been done as of that time. And I don’t know whether it’s a -- been put into effect, whether the Department of Agriculture has institutes such a spot check program but it could be done.
William H. Rehnquist: So far as this record shows and the people who filed erroneous claims of exemption have obtained the benefits of those claims in the tax area, is that right?
Keith A. Jones: That’s correct. But to summarize our position on the question of equal protection, we feel that there is a distinction between tax dependent households and other households. Tax dependent household has a higher income parent who receives a tax benefit for assuming a responsibility of supporting his child in the tax dependent household. Other households have no such advantage. Congress could reasonably discriminate between these households as it has done in the (Inaudible). Appellees raised one other constitutional claim which they raise in terms of procedural due process. They contend that the amendment amounts to an arbitrary presumption that they’re not needy and they would like to have a hearing to show that they’re needy, but the statutory criteria do not include need as such. For example, statute makes no pretense of providing or attempting to provide all needy persons with nutritional assistance. For example, most households without cooking facilities are denied any assistance under the Act, no matter how needy they may be. Congress was not concerned with the need in enacting this amendment. It was concerned with the problem of the double benefit involved with tax dependents. Therefore, we feel that this purported procedural due process in question is really just a broad claim that Congress may not establish eligibility criteria based on any considerations other than need alone and such a claim has nothing to do with procedural due process. If anything, it would be a substantive due process claim that the Congress -- this Court has long since rejected. But insofar as it could be viewed as an equal protection claim then it’s clearly erroneous because as this Court settled in Dandridge against Williams, the Equal Protection Clause does not prohibit the use of welfare eligibility criteria based on factors other than need. We ask that the judgment below be reversed. I’d like to reserve my time for rebuttal.
Warren E. Burger: Thank you Mr. Jones. Mr. Pollack.
Ronald F. Pollack: Your Honor, I’d like to concentrate at the outset the appellant’s noble claim and that is a question that there is no standing by any of the appellees in this case. Appellees would just like to seek averted decision on the constitutionality on the statute because they say that the statute was improperly administered rather than the statute itself violates equal protection. In order to do this, they raise two new interpretations of the statute, interpretations of the statute that differ from the way they interpreted the statute in the District Court. In fact, interpretation that is different from the way they interpret the Act currently. They say that a fraudulent tax claim may not necessarily disqualify people in a dependent household. Well, Your Honors, it’s absolutely clear that the statute itself disqualifies a household containing a dependent even if that dependent was claimed fraudulently. If you look at the statute; the statute says very clearly, “any household which includes a member who has reached his 18th birthday and who is claimed as a dependent child for federal income tax purposes by a taxpayer who is not a member of an eligible household shall be ineligible to participate in any food stamp program, established pursuant to this chapter during the tax period such dependency is claimed and for a period of one year after expiration of such period. Appellants admit that their reading of the statute is that a fraudulently claimed dependency household is eliminated from the food stamp program. In fact, that’s the way they currently administer the program. If this case were reverse, this is precisely the way the program would continue to operate. Appellants forget that a Court should deference to administrating agency's interpretation of the statute and this is precisely the way that the Department of Agriculture interprets the statute. Their regulations eliminate fraudulently claimed dependent households. Their instructions eliminate fraudulently claimed dependent households. In fact, the acting administrator of the Food & Nutrition Service, Mr. Howard Davis, in his affidavit and you’ll find that on page 83 of the appendix, he says, “There are no factual issues to be presented or challenged other than the issue of whether of not a member of the household has been claimed as a dependent child.” In fact, appellant’s argument in the District Court was that it is illegal to check into the tax returns. They said that disclosure to the dependent or to the food stamp office as to whether the claim was proper or improper is impermissible under the tax statutes. You’ll find that statement in appendix B to our brief, pages 22B through 24B. However, even if this Court wanted to fictionalize the interpretation of the statute and change the way this agency, the Department of Agriculture has interpreted this provision from the outset, it would still be five appellees at the very least who would still be harmed by the operation of the statute. Appellees Alderete, appellee Murry, appellee Valdez, appellee Broderson, appellee Schultz. Appellee Murry is an example receives only $57.50 per month, that’s the only income she has. That income is derived from her ex-husband. Her ex-husband cannot provide any additional support because he has remarried. He’s got two children. He’s supporting them on a small laborer's wages. She receives all of her income from this ex-husband and her ex-husband appropriately has claimed her as a tax dependent. Consequently, she has standing. Now, the appellants have said that the food stamp benefits she gets, that those food stamp benefits should be included in the determination of whether the household receives more than 50% of its income from the claimant.
Potter Stewart: If I may just interrupt you and excuse me. I thought that the statutes only had to do with dependents who were children, not ex-spouses. It says that the claim as dependent by a parent or guardian, an ex-spouse is certainly not a parent and I should suppose not a guardian either?
Ronald F. Pollack: Yes, however, everyone in the household is denied food stamps. In other words, as a result of the fact that there is a person over 18 years of age in Mrs. Murry’s household who is claimed as a tax dependent --
Potter Stewart: Now who is that person?
Ronald F. Pollack: There is a young child by --
Potter Stewart: A child?
Ronald F. Pollack: 18 years of age, I think his name is Jordan Murry, and that child has been claimed as a tax --
Potter Stewart: So it’s not the -- not -- it's not the mother you're talking about?
Ronald F. Pollack: That’s correct.
Potter Stewart: The mother gets the income from the husband.
Ronald F. Pollack: That’s right.
Potter Stewart: From her ex-husband.
Ronald F. Pollack: That’s right but everyone in the household is denied of food stamp.
Potter Stewart: Because the child is claimed?
Ronald F. Pollack: That’s correct.
Potter Stewart: I see. I misunderstood you.
Ronald F. Pollack: Now, appellee -- appellant’s misstate --
Harry A. Blackmun: You’re making no point of the claim of a grandchild in that case as of the --
Ronald F. Pollack: That’s correct. The statute operates only because one of the children was claimed as a tax dependent, not because one of the grandchildren was claimed as a tax dependent. The appellants would have us believe that because Mrs. Murry has received some food stamps, that those food stamp benefits should be included in determining whether the taxpayer who made the claim has given 50% to the income. However, if you look at the statute, the statute is very clear on this issue. Look at Section 2016 (c) of Title 7. It says, “the value of the coupon allotment provided to any eligible household which is in excess of the amount charged such households for such allotment shall not be considered to be income or resources for any purpose under federal or state laws including but not limited to laws relating to taxation, welfare and public assistance programs.” The only provision that the appellant cite to the contrary is a tax ruling which they cite at page 3, note 1. That ruling however has absolutely no application to that case -- to this case. That ruling merely refers to “state benefit payments measured solely by a recipient’s needs.” These are not state welfare benefits. These are federal benefits. All of the benefits are subsidized by the Federal Government. At the very least Your Honors there are five appellees who are not harmed because of the wrongful administration of the statute. They are harmed because of the statute itself. Appellants' other new statutory interpretation is that they say for the provision to operate, you do not have to have been outside the taxpayer claimants house during part of the tax year. They say if you are outside of the household, during the carryover year, the year after the period for which the tax dependency was claimed, but you were not outside of the household during the period for the tax dependency claim, then you should not have been denied food stamps. However, even if this new statutory interpretation was accepted by the Court, every single one of the appellees in this case would still be operate -- would still be harmed by the operation of the statute. It is clear that this case is not moot, it’s a very live controversy. Turning to the merits of this case, it’s clear that this provision was designed to eliminate non-needy households from the food stamp program. However, the tax dependency provision is not reasonably related to that purpose at all. As district judge Hart said, he said that, “Eliminating the voluntary poor from the program or those people who have access to a nutritional adequacy, that operation really required the utilization of a surgeon scalpel.” And what was done with the statute was Congress wound up using a meat cleaver and started eliminating the needy people from the program, not the un-needy from the program. The statute completely missed in its statutory objective. The tax dependency provision is wholly unrelated to an assessment of a household’s current needs. Although the entire food stamp program operates on the basis of current circumstances, the provision is not at all related to what one's current circumstances actually are, but the program works on the basis of current circumstances.
Byron R. White: Where do you find it?
Ronald F. Pollack: You’ll find that Your Honor on page 50 of my brief. It’s in the footnote and in the text. There are two different statements that he made.
Byron R. White: Is that part of the opinion?
Ronald F. Pollack: No, that is not part of the opinion. That was part of the oral argument in the District Court and I have provided in Appendix B the transcript of that oral argument and I quoted there from. This program operates on the basis of current need is clear. Certification periods are very short. Certification periods are essentially three months under the program and the purpose of that is to make sure that there is an assessment of what the current circumstances of a household are. If you were illegible on the basis of current income or if you were -- if you have current resources that make you needy then you are illegible for the food stamp program. Similarly, even if you refused to qualify under the work requirement previously if you are now willing to comply with the work requirement you are ineligible for food stamps. Clearly, the program operates on the basis of current circumstances. Well, this provision is not at all related to an assessment of an individual’s current need. In fact, contrary to what the appellants have indicated, this provision operates on the basis of a tax dependency claim that is made in April or March of the tax year. In fact, they so indicated you’ll find that in the appendix at page 81, when they gave an example of how the provision operates and you’ll also see that’s the way they claim the way provision operates and that’s in our appendix to the brief, appendix 17B. What happens is, you are denied food stamps on the basis of a tax dependency claim that is made in April or March subsequent to the period of the tax year for which you are making the claim. Consequently, when the claim is made the tax year is already over. The period is an entire nullity with regard to the tax year for which the dependency claim was made. You have received food stamps during that year. In other words, the provision only operates during the subsequent year, the so-called carryover year and the provision rigidly denies you food stamps during the year after the period for which the dependency claim was made. In fact, all of the appellees in this case were denied assistance during the carryover year, not the year for which the dependency claim was made but during the carryover year. In fact, every one is essentially affected exclusively during the carryover year and the tax dependency claim has absolutely no relationship to what is occurring in that carryover year. At best, it has some relationship to what happened during the preceding year for which that the tax dependency claim was made. But Your Honors, I think what is even more important is that a tax dependency claim has absolutely no correlation to a household’s actual availability of income and that’s because under the tax dependency provision, there is no minimum support that need be provided. You only need to provide over 50% of your income. In other words, if a household has absolutely no income at all and the taxpayer gave one dollar to that household then the taxpayer has a right to make a tax dependency claim for that year. Despite the fact that that household has only one dollar of income for that entire year, they are denied food stamps because they were taken as a tax dependent and in fact properly so because they gave over 50% of the income if that household has absolutely no access to nutritional adequacy. For non-students, this provision is entirely arbitrary. In order to be declared a tax dependent, a non-student must have income under $750.00. If a non-student has income over $750, you cannot claim them as a tax dependent. Consequently, if you were -- if you gave more than $750.00, you can declare a non-student as a tax dependent and you can see if you accumulate that -- the student’s income or the non-students’ income and the amount provided by the taxpayer, it still provides you far short of the standards of need that are established by the appellants on this case. Take as an example, the six-person eligibility standard under the food stamp program. For a six-person household to be eligible for food stamps, you must have an annual income of under $6,084.00. Clearly, a non-student is a very substantial likelihood. In fact, there’s a probably -- there's a probability that a non-student who was claimed as a dependent is still needy under the appellant’s own standards. Nevertheless --
Potter Stewart: Somebody under 19 can be a dependent, a child under 19 can be dependent even though he has an (Voice Overlap) --
Ronald F. Pollack: Between the ages of 18 and 19, that’s correct.
Potter Stewart: (Voice Overlap) not more than $750.00?
Ronald F. Pollack: That’s correct. If you are over 19 --
Potter Stewart: The Internal Revenue Code makes the very -- the next -- 19 a critical age.
Ronald F. Pollack: That’s correct.
Potter Stewart: And this law makes 18 the critical age?
Ronald F. Pollack: That’s correct.
Potter Stewart: So, between 18 and 19, which are you telling us is not (Voice Overlap) --
Ronald F. Pollack: That’s correct. If you’re 18 or 19, what I said does not apply. Once you are over 19, it does.
Potter Stewart: Yes.
Ronald F. Pollack: Now, you can never demonstrate throughout the entire administrative process that you have absolutely no access to nutritional adequacy. Take appellee Lula Mae Murry as an example. Her 5% household receives as a total $57.50 per month in income of which $25.00 is paid directly for rent and then she pays $18.50 for her utility bill. For all of her other expenses, that includes clothing, medical expenses, school supplies, transportation, household supplies, hygienic items, she has merely nine cents a person per day. Obviously, she cannot purchase a nutritionally adequate diet. She cannot live without receiving some kind of assistance. She needs the food stamp program. Indeed, she had been receiving food stamps before. She had been receiving $128.00 in benefits and she was paying for that only $11.00. That was what permitted her to survive. But because of the fact that her ex-husband has claimed one of their children as a tax dependent every one in the household is denied of food stamps. It is presumed in essence that that family has access to adequate income to purchase a nutritionally adequate diet. Take as an example appellee Schultz. Appellee Schultz has absolutely no income whatsoever. She doesn’t have a single penny in income. In fact, she has been in a hospital for four months suffering from malnutrition because all she was leaving on was wild sweet potatoes and water. And she’s been in the hospital very sick because she did not have access to nutritional adequacy. Nevertheless, because she was taken as a tax dependent in the previous year and despite the fact that she receives no assistance during the current year she is denied food stamps during this current year, the so-called carryover year. Your Honor, the one-year carryover period is also extremely rigid. Even if one can convincingly demonstrate that the taxpayer cannot provide any support whatsoever during this carryover year but is still denied food stamps by virtue of the tax dependency claim of the previous year. Even if one can convincingly demonstrate that one is not going to be taking a tax dependency claim for this year, one is denied food stamps during the carryover year. In fact, even if once swore, the taxpayer swore that a dependency claim is not going to be made in the carryover year, people are denied food stamps during that carryover year. It’s a very rigid provision if you are denied food stamps during that carryover year. Take as an example appellee Joe Ben Valdez. His father took him as a tax dependent in the previous year, so 5% of the household that his father is a head of, a $450.00 of income of which they have $497.00 of expenses because they have very substantial debts. Mr. Valdez has diabetes and an ulcerous condition and he cannot provide any support for the tax dependent’s household. Nevertheless, appellee’s household was denied food stamps even though they can convincingly demonstrate that no -- the tax dependency claim will be made this year. Even though they can convincingly demonstrate that no support at all is being provided this year, they are denied food stamps.
Thurgood Marshall: I guess, they have missed -- somebody takes the tax dependency and found out to be false and he goes to jail, that family would still be penalized?
Ronald F. Pollack: That’s correct. There is no remedy whatsoever. And what makes that even clearer Your Honor, if you take a look at our appendix A you’ll note that a child over 18 years of age by and large cannot receive -- cannot legally compel support from a taxpayer. The reason is that in the majority of the states your legal liability to support your child ends at 18 years of age so that in the situation that you raise Mr. Justice Marshall, even let’s say there was a fraudulent tax claim, the father is in jail, it’s clear that he made a fraudulent tax claim. It’s clear that the household is denied of food stamps solely because of his fault. There’s just nothing that can be done to help the tax dependent’s household. They are rigidly and I would say arbitrarily denied food stamps. They have no access to nutritional adequacy. The father can’t support them in jail. He never had any intention to support them in the first place.
Thurgood Marshall: Then all that does not (Inaudible)
Ronald F. Pollack: Excuse me.
Thurgood Marshall: Granting all of that does not bear on the statute?
Ronald F. Pollack: No, what I am saying however is that’s not reasonably related to any purpose.
Warren E. Burger: Could you construe the statute? Could the statute be construed by that of the court to take out that provision?
Ronald F. Pollack: If you wanted to create a pure fiction, I suppose you could. However the administrative --
Warren E. Burger: Have the statutes never been saved by that process?
Ronald F. Pollack: I mean Your Honor, what in essence you’re doing is you’re saying the provision is so irrational that therefore we’re going to try and legislate it and make it rationale. Well, the whole equal protection argument that we’re making is that the provision --
Warren E. Burger: That doesn't answer my question. My question was, have statutes never been saved by that precise process?
Ronald F. Pollack: I don’t know of an instance, Your Honor where both parties agree on what the statute says and the Court wound up coming up with a new interpretation of the statute just to save the statute.
Warren E. Burger: Well, look at -- take a look at Tilton against Richardson sometime when you have a free moment, decided last year.
Ronald F. Pollack: Okay. Your Honor even if you read into the provision that a fraudulent tax claim does not deny food stamps. But that is an improper administration of the statute, I would still say that the statute is arbitrary. There’s no implication whatsoever that because the tax dependency claim was made that the tax dependent’s household has access to nutritional adequacy. As I indicated before, if a household has no income at all, take Christie Schultz as an example. She has no income whatsoever. If her parents gave her merely one dollar, then they could probably claim Christie as a tax dependent and as a result of merely one dollar per year she would be denied food stamps. Even if she can show during the carryover year that she’s not going to be claimed as a tax dependent she is going to be denied of food stamps. Your Honors, it seems me that this carryover provision, this one year carryover even when one can show that one will not be taken as a tax dependent during that carryover year is essentially the same kind of blunderbuss one year in eligibility system that was scored in Shapiro v. Thompson. In Shapiro v. Thompson, you also indicated that that provision, the one year durational residence requirement would’ve been invalid even under the traditional equal protection standard. Under the traditional equal protection standard, I would submit that this case is stronger than the one in Shapiro for the reason that in Shapiro the one year ineligibility at least served a purpose. It served the purpose of deterring fraud. Here, the one-year carryover provision serves no purpose whatsoever. The one-year carryover provision is rationalized by the appellants with only one reason. They claim that it is the only practical means to determine whether a tax dependency claim will be taken for the carryover year, but in fact the provision does not operate as such. By the end of the carryover year, December 31, the income tax for that year have not yet been filed, they will be filed three months subsequently so that even at the end of the carryover year, you cannot determine whether a tax dependency claim will be made in that carryover year.
Warren E. Burger: But you can in some cases, can’t you Mr. Pollack where a statement has been filed at the beginning of the year for the deduction purposes -- for the withholding purposes?
Ronald F. Pollack: For -- Your Honor, for withholding purposes, that does not require you to take a dependency claim, quite the contrary --
Warren E. Burger: It doesn’t require it, but permits it, does it not?
Ronald F. Pollack: It may be an indication, yes Your Honor. But certainly if you felt that was an indication, why should one rigidly deny food stamps during the carryover year when one has indicated in one’s withholding statement that you’re not making a tax dependency claim during the carryover year and yet even if you indicate in your withholding statement that you’re not going to take a tax dependency claim during the carryover year, you are still denied food stamps during that carryover year. It seems to me operate one way or another, either you indicate that that withholding statement is a true indication of a dependency claim or it is not. If it is, then there is no reason to deny food stamps during the carryover year when an indication has clearly been made that you’re not going to make a dependency claim during that carryover year.
Warren E. Burger: Could the statute be saved there again by invalidating if that provision on the carryover year?
Ronald F. Pollack: Your Honor, if you wish to strip all the arbitrary features of the statute, that would be fine because then there wouldn’t -- then we wouldn’t have a harmful statute. However, the statute is clearly irrational for a numerous reasons, not the least of which is that you -- that the tax dependency claim assumes no income whatsoever. It doesn’t assume any minimal amount at all. As I’ve indicated before --
Potter Stewart: But generally a person wouldn’t claim a dependency unless he hadn't-- unless he had to file an income tax return and he would not file an income tax return if he didn’t have income, won’t that be true?
Ronald F. Pollack: That’s correct.
Potter Stewart: So it does assume pre-supposed income on the part of the parent or guardian?
Ronald F. Pollack: Yes, that’s right.
Potter Stewart: Then I misunderstood you, I guess.
Ronald F. Pollack: No, the parent -- it is assumed that he does have income. It’s also assumed that the person has some income because he’s not illegible for food stamps since his income may be slightly above the income eligibility criteria as with appellee Valdez.
Byron R. White: Would your argument that any federal statute that you think is -- that the Court would find irrational is unconstitutional?
Ronald F. Pollack: No, no. I think the inquiry that needs --
Byron R. White: I mean, your argument here has just been irrationality?
Ronald F. Pollack: Well, what I’m trying to make clear I think is that this statute has no reasonable relationship to any legitimate governmental purpose. There’s only one legitimate governmental purpose that the Government is here -- that the Government here is hypothesizing and that is that it eliminates from the program those people who have access to adequate income. What I’m indicating Your Honor is that this provision does not have this reasonable relationship to it.
Byron R. White: So this is a straight due process argument that any statute that doesn’t implement a legitimate aim is --
Ronald F. Pollack: That is not reasonably related and this provision is not reasonably related.
Byron R. White: This isn't then the federal claim of equal protection argument that you're talking about?
Ronald F. Pollack: Your Honor, yes, except to close from the due process clause of the Fifth Amendment.
Byron R. White: well I understand that. I said the federal brand is it -- whose this -- who are the two classes then?
Ronald F. Pollack: Well, one class of individuals here is a group of people living in a household where no one has been claimed as a tax dependent.
Byron R. White: Right. It is --
Ronald F. Pollack: The other one is where there is someone who has been claimed as a tax dependent where that dependent is over 18 years of age and the one group is disqualified and the other group is not disqualified.
Byron R. White: Can you imagine any situation in which the application to that rule would be justified? As applied and say that particular case that you can imagine. Can you imagine one then --
Ronald F. Pollack: It would have to be purely by coincidence, Your Honor.
Byron R. White: I don’t -- I just asked if you could imagine though?
Ronald F. Pollack: If by coincidence someone did have adequate income, access to adequate income --
Byron R. White: Yes.
Ronald F. Pollack: -- then if I could imagine --
Byron R. White: And what if Congress felt that happened -- that situation happened often?
Ronald F. Pollack: Well, that makes it --
Byron R. White: Would you strike it down to just say that this provision is just invalid because in many cases, the person who doesn’t have access to adequate income?
Ronald F. Pollack: Your Honor, I’m not saying that the purpose is impermissible. I’m saying the purpose is fine. I’m just saying that this provision is not reasonably related to that purpose.
Byron R. White: Well, you said that they are in some instances it would be perfectly related if they're (Voice Overlap) --
Ronald F. Pollack: Your Honor, if we set as an example that all people who are left-handed should be denied food stamps because Congress for some reason thought that left handed people have access to adequate nutrition, I could imagine some circumstances where household containing a left-handed person --
Byron R. White: And that Congress decided to -- and Congress decided to use this way that that left-handed people so often had access to adequate income that we’re going to just say left-handed peopled are qualified under the food stamp program. Now, you would say that would be unconstitutional?
Ronald F. Pollack: That’s correct.
Warren E. Burger: What if Congress hadn’t -- had a report here, in which they said their studies and searches indicated that a very large number of people for whom a deduction was taken actually received an average of $1,000.00 a year support from the person taking the deduction for them. Would the statute then serve a valid purpose?
Ronald F. Pollack: Well, Your Honor, even under your hypothetical, the tax dependent is still needy under the appellant’s standards.
Warren E. Burger: Well, but does it serve a valid purpose if that’s the finding of Congress that if, what is the deduction now, $750.00?
Ronald F. Pollack: Seven hundred and fifty dollars.
Warren E. Burger: That for every $750.00, their studies showed in some way that 1,000 was actually given by way of support by the person claiming the deduction and representing more than half of the income?
Ronald F. Pollack: Your Honor, it seem to me that since the entire basis of this provision assumes that those people who have been taken as a tax dependent have access to adequate income would seem to me, we would at least have to make some reasonable search to determine whether in fact that’s true and we can still look --
Warren E. Burger: In each case?
Ronald F. Pollack: Not in each case, but I think its so clear as to how this provision operates. The provision clearly operates even if no support is provided, even if one dollar is provided, and you just take a look at the appellees themselves and I think you can show that there’s a very substantial likelihood even more than a substantial likelihood, that persons who would have taken as a tax dependent have no access to nutritional adequacy while those people who have not been taken as a tax dependent, let's say children of a millionaire parent are still allowed to participate in the food stamp program. In short, I believe that this provision violates equal protection.
Warren E. Burger: Thank you. Mr. Jones, do you have anything further?
Keith A. Jones: Yes, I do Mr. Chief Justice. The appellees have focused on the need of the applicant household and it’s understandable why they would do that, those are their clients. The Congress however was concerned about the cost of the welfare programs. As I pointed out, Congress has already made a payment in order to provide for the support of tax dependent households. It's made it through the tax system as a tax deduction.
Potter Stewart: Exemption.
Keith A. Jones: Yes Mr. Justice Stewart and therefore, those households are different from households for which no tax exemption is provided. Congress was concerned about the problem of double benefit. Appellees pay no attention to this problem and insist that the statute has no rational basis because some needy people are eliminated, but the rational basis is the problem of double benefit which Congress understandably went into limit or eliminate. Furthermore, I would point out that appellees in their briefs in here have simply and flatly misstated the application of the program. A tax dependent’s household is denied food stamps during the year of the tax dependency claim and not just for the following year. There is a carryover provision. Congress believed that filing of the tax return would certainly be corroborative evidence and could be used in furthering the purposes of this provision. It could presume that parental support under most circumstances would be continued but the primary denial of benefits is during the year of the dependency claim.
Harry A. Blackmun: How do they catch up with that file?
Keith A. Jones: How do they catch up with that file?
Harry A. Blackmun: Yes, when a claim is made in a later year?
Keith A. Jones: If for example, the parent says during the year in which the applicant first comes to the administration that no, I’m not claiming my son as a dependent and then he files a tax return in the following year claiming the son is dependent then it’s unlikely quite frankly that he’ll be caught unless there is a spot check or a thorough check of the returns of such parents. Enforcement system obviously would not be perfect but a mechanism which would be checking through the tax returns. If there are no further question.
Warren E. Burger: Thank you gentleman. The case is submitted.